Citation Nr: 1336485	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  12-01 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further development.

Low Back 

The Veteran contends that his current low back disability was incurred during his military service.  The service treatment records show that in June 1983, the Veteran complained of low back ache and periodic flare-ups.  He was diagnosed as having muscle strain in the lumbar region.  

The Veteran was afforded a VA examination in February 2010; however, the Board finds the examination report to be inadequate.  The examiner rendered the following diagnoses:  "1. Lumbar strain.  Active Military.  Resolved.  No residuals" and "2.  Lumbar DDD L4-S1.  After military service.  Not caused by or related to #1."  In rendering a negative opinion, the examiner he did not explain the reasons behind the conclusion that the Veteran's current lumbar degenerative disc disease is not caused by or related to his in-service lumbar strain.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

The Board therefore concludes that an additional medical opinion is necessary to determine the nature and etiology of his currently diagnosed low back disability.
 
Hearing Loss

The Veteran has claimed that his hearing loss is the result of noise exposure while performing duties as a cannon crew member.  The Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his established service.  

Moreover, contrary to a February 2010 VA examiner's finding that the Veteran does not have right ear hearing loss, the Board finds that the Veteran does meet the criteria for a hearing loss "disability" in both ears for VA purposes.  In this regard the February 2010 VA examination report reveals that the audiometric test score at 4000 Hertz is greater than 40 decibels in the left ear and that speech recognition tests scores were less than 94 percent in both ears.  Accordingly, the Veteran has a current diagnosis of right and left ear hearing loss.  See 38 C.F.R. § 3.385.  

In addition, the Board finds the February 2010 VA examiner's nexus opinion to be inadequate.  Initially, as the examiner incorrectly determined that there was no right ear hearing loss, no opinion was rendered regarding that ear.  With respect to the left ear, the examiner opined that the hearing loss was less likely than not caused by his noise exposure while he was on the cannon crew.  The examiner's rationale was that the auditory thresholds were within normal limits and unchanged from the time of his enlistment.  The examiner stated that "once the acoustic trauma has been removed, further hearing loss does not occur from that source."   

This opinion is not adequate as it appears to solely rely on the lack of evidence demonstrating hearing loss in the service treatment records.  The Board notes that the mere fact that hearing loss was not demonstrated during active duty is not fatal to the Veteran's claim.  Service connection for a current hearing loss disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. §§ 3.303(d), 3.385 (2013).  Based on the foregoing, the Board finds that another medical opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder and a copy of this remand to the same VA spine examiner (or another one if that one is not available) who examined the Veteran in February 2010 for a supplementary opinion.  The Veteran may also be scheduled for another VA examination if this is deemed necessary.

The examiner is requested to review all pertinent records associated with the claims file and all relevant electronic records, including the Veteran's service treatment records and post-service medical records. 

Then, after reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current low back disability had its clinical onset during the Veteran's active duty or is otherwise related to such service, to include his in-service diagnosis of lumbar strain.  

The examiner is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

2.  Refer the claims folder and a copy of this remand to the same VA audiologist (or another one if that one is not available) who examined the Veteran in February 2010 for a supplementary opinion.  The Veteran may also be scheduled for another VA examination if this is deemed necessary.

The examiner is requested to review all pertinent records associated with the claims file and all relevant electronic medical records, including the Veteran's service treatment records and post-service medical records. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's noise exposure in service as a member of a cannon crew is conceded.  The examiner should state an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause. 
 
The examiner is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

3.  If further examinations are needed, the Veteran must be advised of the importance of reporting to these examinations and of the possible adverse consequences, to include the denial of the claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of any notification letter sent to the Veteran advising him of the time, date, and location of any needed examinations must be included in the claims folder and must reflect that they were sent to his last known address of record.  If he fails to report to any examinations deemed necessary, the claims folder must indicate whether the notification letter was returned as undeliverable.

 4.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal 
must then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


